UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-7558



BERNARD RAY RICHARDSON,

                                              Plaintiff - Appellant,

          versus


MARILYN L. HILL; RICHARD A. YOUNG;         DAVID
ROBINSON; COMMONWEALTH OF VIRGINIA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge. (CA-92-1799-AM)


Submitted:   July 24, 1997                 Decided:   August 21, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard Ray Richardson, Appellant Pro Se. Susan Campbell Alexander,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint and denying his motion for

reconsideration. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Richardson v. Hill,
No. CA-92-1799-AM (E.D. Va. Nov. 3, 1995, Dec. 19, 1995). We deny

Appellant's motions for discovery, for default judgment, and to

suppress an affidavit filed in the district court. Further, we deny
as moot his motions requesting that this court act on his discovery

motion. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2